Smith, J.
It seems in this case, that the plaintiff paid over the 1043 dollars relying on the promise of the defendants to indemnify him from all cost and charges to which he might be subjected on account of the contract which he made in Martinique; and it is expressly stated, that they settled the accounts of the voyage. These facts being stated and admitted, there can be no ground for the action of book-debt, but the remedy must be on the contract.
In this opinion the other Judges severally concurred.
New trial not to be granted.